DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Oct. 14, 2020 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mnich (2018/0367050) in view of Mayega et al. (9,941,795) (hereinafter “Mayega”).
Regarding claim 1, Mnich discloses a device (Fig.20B, please refer to the whole reference for detailed) comprising: a first current sense apparatus (for example TC11 or TC12) coupled to a first switching element (VT1 or VT2) of a power conversion apparatus (306), wherein the power conversion apparatus is a full-bridge power converter (306; ¶ 72); a second current sense apparatus (TC13 or TC14) coupled to a second switching element (VT3 or VT4) of the power conversion apparatus. 
Note: according to Mnich’s ¶ 27, the power conversion apparatus (306 in Fig.20B formed by switches VT1-VT4 (V1-V4)) may operate under peak current mode or average current mode.
Mnich doesn’t disclose a current sense processing apparatus configured to receive detected current signals from the first current sense apparatus and the second current sense apparatus, and generate an average current signal and a peak current signal.
Mayega discloses a current sense processing apparatus (105 in Fig.2, please refer to Fig.4 and 5 which discloses components of 105 in Fig.2) configured to receive detected current signals (IL_SENSE1 and IL_SENSE2) from the first current sense apparatus (130a) and the second current sense apparatus (130b), and generate an average current signal (IAVG in Fig.2 and 4) and a peak current signal (output from 205 in Fig.4 and 5, column 12, line 4-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mnich with the teaching of Mayega to provide a current sense processing apparatus configured to receive detected current signals from the first current sense apparatus and the second current sense . 

5.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WO 2018/163170) (hereinafter “Sherman”) in view of Zhao (2013/0051083) and Mayega et al. (9,941,795) (hereinafter “Mayega”).
	Regarding claim 1, Sherman discloses a device (Fig.3, please refer to the whole reference for detailed) comprising: a first current sense apparatus (153 in Fig.3) coupled to a  power conversion apparatus (152), wherein the power conversion apparatus is a full-bridge power converter (152, ¶ 46); a second current sense apparatus (155) coupled to the power conversion apparatus; and a current sense processing apparatus (151) configured to receive detected current signals (signals from 153 and 155) from the first current sense apparatus and the second current sense apparatus, and determine an average current signal and a peak current signal (¶ 48 and 49).
	Sherman doesn’t explicitly disclose the full-bridge power converter comprises a first switching element and a second switching element; and generate an average current signal and a peak current signal.
For supporting purpose, Zhao discloses the full-bridge power converter (111 in Fig.1 and 2) comprises a first switching element (for example S1) and a second switching element (for example S2).
Mayega discloses a current sense processing apparatus (105 in Fig.2, please refer to Fig.4 and 5 which discloses components of 105 in Fig.2) configured to receive AVG in Fig.2 and 4) and a peak current signal (output from 205 in Fig.4 and 5, column 12, line 4-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Sherman with the teaching of Zhao and Mayega that the full-bridge power converter comprises a first switching element and a second switching element and to provide the average current signal and the peak current signal.
Regarding claim 2, Sherman in view of Zhao and Mayega is used to reject claim 1 above.
Sherman discloses the full-bridge power converter (111 in Fig.1) is connected to a transmitter coil (113) of a wireless power transfer system (Fig.1).

Allowable Subject Matter
6.	Claims 8-20 are allowed.
7.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.